So On NIN DB Nn SB

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-04403-SMB Document5 Filed 06/11/19 Page 1 of 4

MICHAEL BAILEY
United States Attorney
District of Arizona

MARK J. WENKER

Assistant U.S. Attorney

Arizona State Bar No. 018187

Two Renaissance Square

40 North Central Avenue, Suite 1800
Phoenix, Arizona 85004-4408
Telephone: (602) 514-7500
mark.wenker@usdoj.gov

Attorneys for Plaintiff

 

UNITED STATES DISTRICT COURT

DISTRICT OF ARIZONA
United States of America, CV-19-04403-PHX-SMB
Plaintiff,
v. WARRANT FOR ARREST JN REM
64 Firearms,
Defendants Jn Rem.

 

TO THE BUREAU OF ALCOHOL, TOBACCO, FIREARMS, AND EXPLOSIVES:
A Complaint having been filed in this action, you are hereby commanded to arrest

the following defendants:

1) Mag Tactical Systems, LLC Unknown Receiver/Frame, CAL: Unknown, Serial
Number (“SN”): MTS07648 .

2) Heckler and Koch VP9 Pistol, CAL: 9, SN: 224-092574

3) Heckler and Koch USP Pistol, CAL: Unknown, SN: 24-142927

4) Heckler and Koch USP Pistol, CAL: Unknown, SN: 25-141853

5) Spike’s Tactical LLC ST15 Receiver/Frame, CAL: Multi, SN: 098517
6) Smith & Wesson M&P 22 Pistol, CAL: 22, SN: HHT0308

7)  Seekins Precision SP15 Rifle, CAL: Multi, SN: 5BA12663

8) Sig Sauer (Sig-Arms) 1911 Pistol, CAL: Multi, SN: 025810

 
co Oo Ss NH On SP WY YP

BO dO NO LO NYO NY DN DN DR et
Co YN DH UW FP WO NYO *§ DTD ODO OBO INQ DB A FP W NY KY CO

 

 

Case 2:19-cv-04403-SMB Document5 Filed 06/11/19 Page 2 of 4

9)

10)
11)
12)
13)
14)
15)
16)
17)
18)
19)
20)
21)
22)
23)
24)
25)
26)
27)
28)
29)
30)

31)
32)

IO Inc. (Inter Ordnance) Sorter Pistol, CAL: 762, SN: 8033947

Spike’s Tactical LLC St15 Rifle, CAL: Multi, SN: 025810

Anderson Manufacturing AM-15 Rifle, CAL:
Anderson Manufacturing AM-15 Rifle, CAL:
Anderson Manufacturing AM-15 Rifle, CAL:
Anderson Manufacturing AM-15 Rifle, CAL:
Anderson Manufacturing AM-15 Rifle, CAL:

Multi, SN:
Multi, SN:
Multi, SN:
Multi, SN:
Multi, SN:

17168937
16441943
17069109
17125463
17125464

 

Anderson Manufacturing AM-15 Rifle, CAL: Multi, SN: 17168949
Anderson Manufacturing AM-15 Rifle, CAL: Multi, SN: 17125461
Anderson Manufacturing AM-15 Rifle, CAL: Multi, SN: 17125460
Anderson Manufacturing AM-15 Rifle, CAL: Multi, SN: 17125462
Spike’s Tactical LLC ST15 Rifle, CAL: Multi, SN: NSL084630

Spike’s Tactical LLC ST15 Rifle, CAL: Multi, SN: DV018361

Spike’s Tactical LLC ST15 Rifle, CAL: Multi, SN: SCR025809

Mag Tactical Systems, LLC MG-G4 Rifle, CAL: Multi, SN: MTS49042
Mag Tactical Systems, LLC MG-G4 Rifle, CAL: Multi, SN: MTS49622
Mag Tactical Systems, LLC MG-G4 Rifle, CAL: Multi, SN: MTS07647
Mag Tactical Systems, LLC MG-G4 Rifle, CAL: Multi, SN: MTS49623
Mag Tactical Systems, LLC MG-G4 Rifle, CAL: Multi, SN: MTS49625 |
Mag Tactical Systems, LLC MG-G4 Rifle, CAL: Multi, SN: MTS49624
Bushmaster Firearms XM15 Receiver/Frame, CAL: Multi, SN: BK 1206407

Tennessee Arms Co. LLC TNARMS-15 Receiver/Frame; CAL: Multi, SN:
1525710143

Spike’s Tactical LLC ST15 Receiver/Frame, CAL: Multi, SN: LT000541

Unknown Unknown Rifle, CAL: Unknown, SN: None, Black and Blue AR
Snakeskin Rifle

 

 

 
\o oC ~l nN WN - W- BNO —

NO WN BS DN NH KH KB RO NR em ee
oOo NI DBD Wn FP WH NO FY COT DO FH TD DBA BP WW NY KY OD

 

 

Case 2:19-cv-04403-SMB Document5 Filed 06/11/19 Page 3 of 4

33)
34)

35)
36)
37)
38)
39)
40)
41)
42)
43)
44)
45)
46)

47)

48)
49)
50)
51)
52)

53)
54)
55)

56)

CZ USA Unknown Rifle, CAL: Unknown, SN: B773434

Unknown Unknown Rifle, CAL: Unknown, SN: None, Tan and Black
Snakeskin oo

Mag Tactical Systems, LLC MG-G4 Rifle, CAL: Multi, SN: MTS50802
Mag Tactical Systems, LLC MG-G4 Rifle, CAL: Multi, SN: MTS50783
Karri’s Guns (Podunk, Inc.) KG15 Rifle, CAL: Unknown, SN: 00957
Anderson Manufacturing AM-15 Rifle, CAL: Multi, SN: 17168929
Anderson Manufacturing AM-15 Rifle, CAL: Multi, SN: 16441914
Anderson Manufacturing AM-15 Rifle, CAL: Multi, SN: 15293773
Spike’s Tactical LLC ST15 Rifle, CAL: Multi, SN: 033165

Spike’s Tactical ST15 Rifle, CAL: Multi, SN: 025811

Savage 10 Rifle, CA: 308, SN: K531512

Smith & Wesson M&P Rifle, CAL: Unknown, SN: KN24663
Romarm/Cugir Draco Rifle, CAL: 762, SN: DB-1036-16 RO

Steyer Arms Inc Unknown Rifle, CAL: Unknown, SN: 600P000585
Anderson Manufacturing AM-15 Rifle, CAL: Multi, SN: 16441904

CZ (Ceska Zbrojovka) Scorpion EVO 3 §1 Rifle, CAL: 9, SN: C002920
Black Rain Ordnance Inc Fallout 15 Rifle, CAL: Multi, SN: BRO18010
Century Arms International AK-63D Rifle, CAL: 762, SN: 63D-PM01543

Winchester 70 Rifle, CAL: 30-06, SN: G1217459

‘American Tactical Imports — ATI Unknown Rifle, CAL: Unknown, SN:

A711646

Tennessee Arms Co, LLC TNARMS-15 Rifle, CAL: Multi, SN: 1428204988
Ruger 10/22 Rifle, CAL: 22, SN: 825-84075

Century Arms International Unknown Rifle, CAL: Unknown, SN: J002263

CZ (Ceska Zbrojovka) P-07 Pistol, CAL: 9, SN: C266774
3

 

 

 
Oo wo NI HD Hn Fe WY NO

DO wo NO HN HN NH HN KN KN RHR Ke KF HF HF Re ee el
oN DN UN SP OW NOOO HS! lCUC OmUlUCUCUMCOUClClCOWCUNSN DNC DBO Et DL Slr ll lc

 

 

Case 2:19-cv-04403-SMB Document5 Filed 06/11/19 Page 4 of 4

57)
58)
59)
60)
61)
62)
63)
64)

Stag Arms Unknown Rifle, CAL: Unknown, SN: S027634

Heckler and Koch VP9 SK Pistol; CAL: 9, SN: 232003111

Glock GMBH 22 Pistol, CAL: 40, SN: DYT026

Mossberg Unknown Rifle, CAL: Unknown, SN: K555823

Barrett Firearms MFG Co 82A1-Rifle, CAL: 50 BMG, SN: AA006640
Barrett Firearms MFG Co 82A1 Rifle, CAL: 50 BMG, SN: AA006623
Smith & Wesson M&P 15 Rifle, CAL: 556, SN: SY02804

Heckler & Koch Inc. VP9 Pistol, CAL: 9, SN: 224-078437

and detain said defendants in your custody until further Order of this Court.

You are ordered to file with the Court, promptly after execution, this Warrant with

your return hereon.

DATED this | L day of he _ 2019.

BRIAN D. KARTH
United States District Court
District of Arizona.

By: bu nx

Deputy Clerk —

 
